              Case 4:20-cv-03264-PJH Document 28 Filed 11/02/20 Page 1 of 4




 1   Eric H. Gibbs (SBN 178658)
     ehg@classlawgroup.com
 2   Andre M. Mura (SBN 298541)
 3   amm@classlawgroup.com
     Karen Barth Menzies (SBN 180234)
 4   kbm@classlawgroup.com
     Amy M. Zeman (SBN 273100)
 5   amz@classlawgroup.com
 6   Steve Lopez (SBN 300540)
     sal@classlawgroup.com
 7   GIBBS LAW GROUP LLP
     505 14th Street, Suite 1110
 8   Oakland, CA 94612
 9   Telephone: (510) 350-9700
     Facsimile: (510) 350-9701
10
     Attorneys for Plaintiff and Proposed Class
11
     Erik M. Kowalewsky (SBN 205985)
12   erik.kowalewsky@kennedyslaw.com
13   KENNEDYS CMK LLP
     101 California Street, Suite 1225
14   San Francisco, CA 94111
     Telephone: (415) 323-4462
15   Facsimile: (415) 323-4445
16   Attorneys for Defendant
17   [Additional counsel on signature page]
18
                        IN THE UNITED STATES DISTRICT COURT
19                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
20
      RAVEN AND THE BOW, LLC d/b/a IVY            Case No. 4:20-cv-3264-PJH
21    ROOM,
22                                                JOINT STIPULATION OF DISMISSAL
                                                  WITHOUT PREJUDICE
23                             Plaintiff,
              v.                                   Hon. Phyllis J. Hamilton
24
      FIRST MERCURY INSURANCE                      Complaint Filed: May 13, 2020
25
      COMPANY,
26
                               Defendant.
27
28


                    STIPULATION OF DISMISSAL WITHOUT PREJUDICE
                              CASE NO. 4:20-cv-3264-PJH
               Case 4:20-cv-03264-PJH Document 28 Filed 11/02/20 Page 2 of 4




 1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Raven and the
 2   Bow, LLC d/b/a Ivy Room, and Defendant First Mercury Insurance Company, stipulate to
 3   voluntarily dismiss this action without prejudice, with each party bearing its own costs,
 4   expenses, and attorneys’ fees. This stipulation of dismissal is signed by all parties who have
 5   appeared, and dismissal under Rule 41(a)(1)(A)(ii) is therefore appropriate.
 6
 7    Dated: November 2, 2020                   Respectfully submitted,

 8                                              GIBBS LAW GROUP LLP
 9
                                                By: /s/ Andre M. Mura
10
                                                Andre M. Mura (SBN 298541)
11                                              amm@classlawgroup.com
12                                              Eric H. Gibbs (SBN 178658)
                                                ehg@classlawgroup.com
13                                              Karen Barth Menzies (SBN 180234)
                                                kbm@classlawgroup.com
14                                              Amy M. Zeman (SBN 273100)
15                                              amz@classlawgroup.com
                                                Steve Lopez (SBN 300540)
16                                              sal@classlawgroup.com
                                                GIBBS LAW GROUP LLP
17                                              505 14th Street, Suite 1110
18                                              Oakland, CA 94612
                                                Telephone: (510) 350-9700
19                                              Facsimile: (510) 350-9701
20                                       Andrew N. Friedman (pro hac vice forthcoming)
21                                       Victoria S. Nugent (pro hac vice forthcoming)
                                         Julie Selesnick (pro hac vice forthcoming)
22                                       Geoffrey Graber (SBN 211547)
                                         Eric Kafka (pro hac vice forthcoming)
23
                                         Karina G. Puttieva (SBN 317702)
24                                       COHEN MILSTEIN SELLERS & TOLL PLLC
                                         1100 New York Ave. NW, Fifth Floor
25                                       Washington, DC 20005
                                         Telephone: (202) 408-4600
26
                                         Facsimile: (202) 408-4699
27                                       afriedman@cohenmilstein.com
                                         vnugent@cohenmilstein.com
28                                       jselesnick@cohenmilstein.com
                                         ggraber@cohenmilstein.com
                                              1
                        STIPULATION OF DISMISSAL WITHOUT PREJUDICE
                                  CASE NO. 4:20-cv-3264-PJH
             Case 4:20-cv-03264-PJH Document 28 Filed 11/02/20 Page 3 of 4




                                      ekafka@cohenmilstein.com
 1
                                      kputtieva@cohenmilstein.com
 2
 3                                    Attorneys for Plaintiff and Proposed Class

 4
     Dated: November 2, 2020          Respectfully submitted,
 5
 6                                    KENNEDYS CMK LLP

 7                                    By: /s/ Erik M. Kowalewsky
 8
                                      Erik M. Kowalewsky (SBN 205985)
 9                                    101 California Street, Suite 1225
                                      San Francisco, CA 94111
10                                    Telephone: (415) 323-4462
11                                    Facsimile: (415) 323-4445
                                      erik.kowalewsky@kennedyslaw.com
12
                                      Christopher R. Carroll (pro hac vice pending)
13                                    Kristin V. Gallagher (pro hac vice pending)
14                                    Daniel Pickett (pro hac vice pending)
                                      KENNEDYS CMK LLP
15                                    120 Mountain View Boulevard
                                      Basking Ridge, New Jersey 07920
16                                    Telephone: (908) 848-6300
17                                    Facsimile: (908) 647-8390
                                      christopher.carroll@kennedyslaw.com
18                                    kristin.gallagher@kennedyslaw.com
                                      daniel.pickett@kennedyslaw.com
19
20                                    Attorneys for Defendant

21
22
23
24
25
26
27
28

                                         2
                     STIPULATION OF DISMISSAL WITHOUT PREJUDICE
                               CASE NO. 4:20-cv-3264-PJH
               Case 4:20-cv-03264-PJH Document 28 Filed 11/02/20 Page 4 of 4




 1                            ATTESTATION OF E-FILED SIGNATURE
 2          I am the ECF User whose ID and password are being used to file the foregoing
 3   document. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that the other signatories
 4   listed have concurred in this filing.
 5
     Dated: November 2, 2020                              By:    /s/ Andre M. Mura
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
                        STIPULATION OF DISMISSAL WITHOUT PREJUDICE
                                  CASE NO. 4:20-cv-3264-PJH
